McCarran, C. J.:
I concur in the order and so much of the opinion of Mr. Justice Coleman as reverses the case by reason of the giving by the trial court of the instruction relative to the law as to presumption of intent. I am not in-accord, however, with the views taken by my learned associate on that phase of the case which has to do with the action of the trial court in denying the continuance asked for by the defendant for the purpose of securing counsel.
The record in this case, taken in its entirety, as disclosed by the minutes of the court made on the several occasions when the defendant was before the court prior to the date of trial, as well as the stenographic report of the trial itself, presents a history of acts and conduct on the part of appellant which to my rriind removes the case from the effect of the rule as announced by courts following the same line of reasoning as that resorted to in the case of State v. Yoes, 67 W. Va. 546, 68 S. E. 181, 140 Am. St. Rep. 978, quoted from approvingly by Mr. Justice Coleman. I will not dwell at length upon that phase of the case, nor will I venture to augment the atmosphere which must have surrounded the trial of the cause in the lower court by any assertion, intimation, or conclusion. Suffice it to say in this respect that the jury presented its verdict of guilty of assault with a deadly weapon with intent to inflict bodily injury, and added thereto:
“We, the jury, recommend the defendant be examined as to his sanity.”
On the occasion of the arraignment of appellant, it is disclosed by the minutes that the appellant waived counsel. Later and on the date assigned for appellant *190to plead, it might be understood from the minutes that he again waived counsel and entered his plea of not guilty. Later, when the case was called for trial on April 16, 1917, the transcript of the proceedings sets forth as follows:
“The Court — Is the defendant ready ?
“The Defendant — Yes, sir; I am ready. (The roll of the venire was then called, and all being present, twelve persons were called into the jury box and duly sworn to answer questions as to their qualifications to serve as jurors in this case.)
“The Court — Call the first name, Mr. Clerk.
“The Clerk — Thomas T. Hickey.
“The Court — You may proceed with the examination.
“Mr. MacKinnon (the defendant).
“The Defendant — Your honor, I have appeared before you five times now, haven’t I? This is my sixth time here to appear before you on this trial. Now that you have prepared to go ahead with it, I ask for time to get counsel.
“The Court — Every time you have been in court, Mr. MacKinnon, you have been clamoring for a trial, and I set the case for trial at this time.
“The Defendant — Yes, sir; why didn’t you go ahead with it? It is up to you.
“The Court — We are ready to proceed now.
“The Defendant — Well, I ask for time to get counsel. That will be tomorrow.
“The Court — The defendant was informed of his rights, and stated that he did not desire counsel, and we are here now with the jury, so we will proceed.
“The Defendant — I was ready to proceed five times with my own case, but you wasn’t ready. Therefore I was detained here, kept in jail for four months waiting this trial. How was I to know that you were going to bring on a trial ?
“The Court — The motion for a continuance is denied. You may examine the jurors. If the defendant has no questions to propound to the venireman Hickey, the state may proceed.”
*191On several occasions during the course of the trial which followed, it appears that appellant asked for the assistance of counsel.
Of all the rights secured to one accused of crime, it is, I think, quite safe to say that there is none more important or vital than that of being represented by counsel. The evolution of the law has developed no more important or sacred privilege than that which contemplates justice meted out to one accused of crime, and in no phase of the law has there been an evolution more important than that which, having its inception in the thought and reasoning of minds grounded in principles of justice, culminated in the English statutes (St. 6 and 7, William III and IV, cc. 3, 114), establishing the right for persons accused of crime to be represented at their trial by counsel. How these early English statutes came into existence may well be conjectured from the history of the times, as well as from the remarks of members of the British House of Commons during the debates preceding the passage of the acts. We read of one of the members expressing himself thus:
“I have myself often seen persons I thought innocent convicted, and the guilty escape, for want of some acute and intelligent counsel to show the bearings of the different circumstances on the conduct and situation of the prisoner.”
Another member of that great branch of the British Parliament, in discussing the question then before the house, said:
“It has lately been my lot to try two prisoners who were deaf and dumb and who could only be made to understand what was passing by the signs of their friends. The cases were clear and simple; but if they had been circumstantial cases, in what a situation would the judge and jury be placed, when the prisoner could have no counsel to plead for him.”
To insure against those abuses in criminal prosecutions that had been manifest in the early British courts and which were not remedied until 1836 and then only by the passage of the statutes heretofore referred to, *192the Sixth Amendment to the Constitution of the United States was promulgated, and in that it is provided that:
“In all criminal prosecutions the accused shall enjoy the right * * * to have the assistance of counsel for his defense.”
The bill of rights of nearly every state in the union contains some similar provision, and by section 8, article 1, of our organic law it is provided:
“In any trial in any court whatever, the party accused shall be allowed to appear and defend in person, and with counsel as in civil actions.”
Mr. Cooley, in his work on Constitutional Limitations, says:
“With us it is a universal principle of constitutional law that the prisoner shall be allowed a defense by counsel.” (Cooley’s Constitutional Limitations, 7th ed. p. 477.)
A provision in the constitution of the State of California of the same import as that found in our constitution (art. 1, sec. 13) was called in question before the supreme court of that state in the case of People v. Napthaly, 105 Cal. 641, 39 Pac. 29. There a party brought before a committing magistrate for preliminary examination had been denied the right to be represented by counsel. In that case it appears that the defendant was himself an attorney, and the court, commenting on this fact, said:
“The very fact that the defendant asked for a continuance to procure counsel is evidence of his knowledge of his right thereto, and obviated the necessity of his being informed thereof. Thus far and no more. Under the constitution and law a lawyer who is accused of crime is equally entitled in every stage of his trial to the presence and aid of counsel and (‘to appear and defend, in person and with counsel’) with other persons. The rights of individuals in this respect are not to be gaged by their profession or occupation.”
Continuing, the court said:
“Whatever the rule may have been at common law, under our law every person accused of a felony is entitled *193to the aid of counsel, whether imprisoned or admitted to bail, and a refusal of an opportunity to procure such counsel amounts to a deprivation of an important right essential to his safety.”
The doctrine enunciated in this case was approved in the case of People v. Crowley, 13 Cal. App. 322, 109 Pac. 493.
The constitution of the State of New York (art. 1, sec. 6) contains the provision:
“In any trial in any court whatever, the party accused shall be allowed to appear and defend in person and with counsel as in civil actions.”
This provision is in language identical to that contained in our own constitution. In the case of People v. Abetti, 152 N. Y. Supp. 890, the Court of General Sessions had before it the question of the right of a party on trial for a misdemeanor to be represented by counsel. There the defendants, being without knowledge of the English language, were compelled to testify through an interpreter. It appears that after witnesses for the prosecution had testified to facts against the defendants, the latter, through the interpreter, said, “We want to hire a lawyer,” to which the magistrate replied:
“They must go on now; they are charged, not with a felony, but with disorderly conduct. They are not entitled to a lawyer, but they are entitled to cross-examine these police officers, if they choose, and that is all. I want you to ask them if they wish to cross-examine the officers.”
The court in reviewing the case held that the refusal of the magistrate to give the defendants an opportunity to employ counsel under the circumstances was reversible error. The court declared in effect that although the constitutional provision directing the magistrate to immediately inform a defendant of his right to employ counsel does not apply to summary proceedings such as a prosecution for misdemeanor, nevertheless the better practice is for such magistrate to give such information in all cases.
This same question was considered by the Criminal *194Court of Appeals of Oklahoma in the case of Stanley Baker v. State, 9 Okl. Cr. 62, 130 Pac. 820. There the organic law provides (Bill of Rights, art. 2, sec. 20):
“In all criminal prosecutions the accused shall have the right * * * to be heard by himself and counsel.”
In that instance' the request of the defendant for counsel had been complied with by the trial court in the appointment of one who had not previously been admitted to the bar. The court held that the term “counsel” as used in this respect means a person who has been admitted as an attorney and counselor at law in the state, and it was the duty of the trial court to assign counsel duly authorized under the law to act as such. In dwelling upon the general principle underlying the right of one accused of crime to be represented by counsel, the court said:
“So deeply ingrafted in our criminal jurisprudence has this great right become that none are so low or so poor but they may rely upon it.”
In a very early case, the Supreme Court of Louisiana, taking cognizance of a state constitutional provision similar to that of ours, and referring to the provision of the constitution of the United States, reversed the case of State v. Cummings, 5 La. Ann. 830 for the reason that when the jury were about to be sworn in the trial court, that court refused to allow counsel for the accused to consult with him and aid him in the exercise of his right of peremptory challenge. The court, after referring to the history of such constitutional provisions and to the common law of England which such provisions were intended to remedy, said:
“This led to the guaranty of the right to counsel in our liberal constitutions, and the right should be liberally construed.”
To the same effect was the case of State v. Summers, 4 La. Ann. 26.
The cogency of the reasoning indulged in by the Supreme Court of California in the case of People v. Goldenson, 76 Cal. 328, 19 Pac. 161, is most applicable *195to the question here. There it appears that the regularly-retained counsel for the defendant, because the court refused to continue the case to suit their convenience, withdrew from the case, and the court appointed other counsel to represént the defendant. On appeal it was contended that the court had no authority to appoint attorney to defend the party, because he had already employed and had acting for him an attorney of his own choice, and because he neither desired nor was he unable to employ another. The contention was asserted upon the ground that it is only when the prisoner desires counsel and is unable to employ one that the court is authorized to appoint. To this contention, Mr. Justice Patterson, speaking for the court, replied:
“But it was not a question whether he desired an attorney and had the means to employ one. The question was, Who should represent him ? He insisted upon having the case continued to suit the convenience of the attorney he had employed. This could not be done — at least, that was the ruling, and all were bound to respect it. It was then and still is claimed in his defense, by his relatives and his retained attorneys, that he was insane. Whatever may be the right of a defendant where there is no question of insanity, the court acted, we think, in accordance with every principle of law, justice, and humanity in this case in selecting attorneys to look after the interests of the prisoner, who at the time by all the affidavits was represented as demented and unable to know right from wrong.”
The court made this assertion as being in the spirit of the Sixth Amendment to the Constitution of the United States, to which I have referred, and as being in keeping with the spirit of article 1, section'13, of the constitution of the State of California already quoted.
I would not be understood as denying the proposition asserted by so many courts, that the constitutional right of being represented by counsel, granted to every one accused of crime, may be waived by a competent person who may appear fully cognizant of his situation and *196mentally capable of appreciating its seriousness. The right of one to waive this constitutional privilege is a right which not only affects the individual exercising it, but likewise the state. The life and liberty of ■ every individual is a part of the state itself, inasmuch as the ■latter holds a protectorate over it. A just administra- ■ tion of the laws is a function for the state to perform, and where one accused of a violation of some of the rules or ordinances of organized government is brought before a bar of justice, the state, as the representative of that organized government, is interested in the welfare of the individual, as well as in the upholding the' dignity and majesty of the law. If the party accused appears to be incapable of realizing his position, the gravity of the charge against him, or the consequences, or if it appear, as in the instance presented by the record in the case at bar, that the seriousness of his situation he is incapable of appreciating, then his right to waive his constitutional privilege of counsel is to my mind a most questionable one.
In the case at bar, whatever peculiarity of temperament or mental eccentricity was observable by the jury, their verdict in this respect, together with the conduct of the appellant and his utterances to the court, are most, significant, to say the least. When the case was called for trial, and at the first occasion on which it was necessary for the appellant to act in the way of conducting such trial, the record discloses him as helpless and calling for counsel. I can view the situation in no other light than that it was .the duty of the court at that juncture of the case to grant the continuance asked for and to see to it that' at the resumption of the trial the appellant was represented by counsel.